IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 47109

 STATE OF IDAHO,                                     )
                                                     )
      Plaintiff-Respondent,                          )     Boise, May 2021 Term
                                                     )
 v.                                                  )     Opinion Filed: October 26, 2021
                                                     )
 JORDAN DAVID SPENCER,                               )     Melanie Gagnepain, Clerk
                                                     )
      Defendant-Appellant.                           )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho,
        Ada County. Deborah A. Bail, District Judge.

        The judgment of the district court is vacated on Count I and affirmed on
        Count II.

        Eric D. Fredericksen, State Appellate Public Defender, Boise, for appellant
        Jordan David Spencer. Sally J. Cooley argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent
        State of Idaho. Andrew V. Wake argued.
                                  _____________________

BEVAN, Chief Justice.
        This is an appeal from a judgment of conviction for drug-related offenses. A grand jury
indicted Jordan Spencer for three counts of felony trafficking in heroin, one count of felony
possession of methamphetamine, one count of felony possession of bath salts with intent to deliver,
and one count of misdemeanor possession of drug paraphernalia. After a jury trial, Spencer was
found guilty on all counts. Spencer timely appeals two of the six counts of which he was convicted,
arguing that there is insufficient evidence to sustain his conviction on one count of trafficking in
heroin and that the district court erred when it admitted the out-of-court statements of the State’s
confidential informant because those statements violated his Sixth Amendment right to confront
witnesses. For the reasons below, we vacate the conviction as to Count I of felony trafficking in
heroin. We affirm Spencer’s conviction of trafficking heroin as charged in Count II.
                  I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
A.      Factual Background




                                                 1
         On September 27, 2018, detectives with the City of Boise Police Department and the
regional FBI task force orchestrated a controlled purchase of heroin with the cooperation of a
female confidential informant (CI).1 This controlled purchase occurred at an apartment on West
Fairfield Avenue in Boise, Idaho. The apartment was originally a single residence with an attached
garage, but it had been converted into two units after the garage was renovated into a living space.
Before the controlled purchase, surveillance was conducted on the residence, and Jordan Spencer
(Spencer) was seen coming and going from the converted garage apartment. The purchase was
arranged through a series of text messages between the CI and a contact named “J” on the CI’s
cell phone. The CI wore an audio monitoring device during this controlled purchase.2 The CI was
searched thoroughly, driven to the purchase location by a detective, and given $300 of “buy funds”
from the Boise Area Narcotics & Drug Interdiction Team (BANDIT) field commander. Next, the
CI went inside the converted garage apartment for roughly three minutes, during which there was
an unintelligible conversation between the CI and a male. Subsequently, the CI emerged without
the $300 but with a small baggie containing about 3 ounces of what tested presumptively positive
for heroin through a field test. This result was later confirmed by the Idaho State Forensic
Laboratory.
         Several days later, on October 3, 2018, the CI assisted with a second controlled purchase
at the same location. Again, this purchase was arranged via text messages between the CI and “J”
on the CI’s phone. This time, the CI wore a video recording device. This video captured the CI’s
encounter with Spencer and a third party (Spencer’s girlfriend) inside the converted garage
apartment, where the CI exchanged $300 of “buy funds” (this time provided by the FBI task force)
for another baggie containing about 3 ounces of a dark substance which tested presumptively
positive for heroin through a field test. This result was also later confirmed by the Idaho State
Forensic Laboratory.
         Detectives later secured a search warrant for the premises, which was executed on October
17, 2018. Spencer and his girlfriend were present in the converted garage apartment, and four other


1
  This CI’s relationship with law enforcement developed after the CI was a passenger of a vehicle subject to a traffic
stop. The driver was arrested for an outstanding warrant, and it was discovered that the CI had concealed drugs on her
person. The CI provided several names helpful to the detectives, who determined she would be a good candidate as a
CI.
2
  This audio recording was virtually inaudible and ultimately not admitted at trial. The detective monitored the audio
in real-time and testified that he recognized the CI’s voice and another male voice inside the residence, with no other
voices on the recording.


                                                          2
individuals were in the main residence. The only way to access the converted garage apartment
from the main residence was through a unique door, much like a trap door, which could be operated
from the garage side only. Spencer originally barricaded himself in a back bedroom, but he
ultimately opened the bedroom door after being informed a canine would apprehend him. Drugs
and drug paraphernalia were found in the converted garage apartment, including about 2 grams of
what later tested positive as black tar heroin, about 2 grams of methamphetamine, and 10.76 grams
of bath salts.
B.      Procedural History
        On November 27, 2018, Spencer was indicted by a grand jury charging six counts: three
counts of felony trafficking in heroin (in violation of Idaho Code section 37-2732B(a)(6)(A)), and
single counts of felony possession of methamphetamine (in violation of Idaho Code section 37-
2732(c)), felony possession of bath salts with intent to deliver (in violation of Idaho Code section
37-2732(a)), and misdemeanor possession of drug paraphernalia (in violation of Idaho Code
section 37-2734A). Spencer pleaded not guilty to all charges.
        A jury trial was held the next year. For reasons that were never explained, the CI did not
testify. During trial, the State sought to admit both recordings of the controlled purchases. First,
the State sought to admit the video recording of the second controlled purchase on October 3,
2018, purportedly as partial foundation for admission of the audio recording of the first controlled
purchase on September 27, 2018. Spencer objected, arguing that the video recording contained
testimonial hearsay from the CI that, if admitted, violated his right to confront witnesses against
him because the CI did not testify. The State argued that it was unclear how the video itself could
be testimonial, suggesting that the video could be admitted without sound, and further that the CI’s
comments during the video recording were contextual and not being offered for the truth of the
matter asserted. The district court overruled Spencer’s objection and admitted the video recording.
        The State then sought to admit the audio recording of the first controlled purchase on
September 27, 2018, offering it as evidence of the transaction between Spencer and the CI. Spencer
again objected, raising the “[s]ame objections that [he had] previously stated.” The district court
reviewed the recording, and ultimately held it would not help the jury:
        I don’t see that it would be at all helpful to the jury. I made a facetious comment
        earlier about old folks like me being a little bit hard of hearing. I was not so hard of
        hearing that I could not hear what was going on in the recording. It’s just
        indecipherable. I’m not going to admit it at this point.



                                                   3
Even so, the jury had heard from Detective Andreoli, who testified that while he monitored the
audio in real-time, he recognized the voice of the detective who drove the CI to the Fairfield
apartment, the CI’s voice, and another male voice inside the residence, with no other voices on the
recording. Spencer did not object to Detective Andreoli’s testimony.
        At the close of the State’s case, Spencer moved for a judgment of acquittal as to Counts I
and II, arguing the State had not met its burden because it failed to produce the CI as a witness.
Spencer argued, particularly as to Count I, a conviction could not be sustained solely on the
detective’s testimony that he had heard no other individuals in the Fairfield apartment during the
September 27, 2018 controlled purchase. The State countered: (1) the video admitted on Count II
unmistakably showed Spencer handing the CI the baggie of heroin; (2) the Count I purchase
occurred in the same location; (3) both purchases were set up by contact with the same phone
number saved as “J” in the CI’s phone; (4) and that heroin was found in the same back bedroom
that Spencer emerged from on the day the search warrant was executed.
       The district court denied Spencer’s motion stating, “I understand to a certain extent it may
be a circumstantial case, but I believe there’s still sufficient circumstances to go before the jury
for a determination.”
       Spencer then exercised his right to remain silent, and the defense rested. The case was
submitted to the jury, which returned a verdict of guilty on all counts. The district court sentenced
Spencer on Counts I, II, and III to three years fixed followed by twelve years indeterminate for an
aggregate sentence of fifteen years. On Count IV, Spencer was sentenced to three years fixed
followed by four years indeterminate. Spencer was sentenced on Count V to three years fixed
followed by two years indeterminate. Finally, on Count VI, Spencer was sentenced to one year
fixed. All sentences were ordered to be served concurrently. Spencer was also ordered to pay
restitution. Spencer timely appealed.
                                  II.     STANDARD OF REVIEW
               When a violation of a constitutional right is asserted, we will defer to the
       trial court’s factual findings unless those findings are clearly erroneous. State v.
       Hooper, 145 Idaho 139, 142, 176 P.3d 911, 914 (2007). This Court exercises “free
       review over the trial court’s determination as to whether constitutional
       requirements have been satisfied in light of the facts found.” Id. Whether admission
       of evidence violates a defendant’s right to confront adverse witnesses under the
       Sixth Amendment’s Confrontation Clause is a question of law over which this
       Court exercises free review. Id.
State v. Stanfield, 158 Idaho 327, 331, 347 P.3d 175, 179 (2015).


                                                 4
       “This Court ‘will uphold a judgment of conviction entered upon a jury verdict so long as
there is substantial evidence upon which a rational trier of fact could conclude that the prosecution
proved all essential elements of the crime beyond a reasonable doubt.’” State v. Kralovec, 161
Idaho 569, 572, 388 P.3d 583, 586 (2017) (quoting State v. Severson, 147 Idaho 694, 712, 215
P.3d 414, 432 (2009)). “On appeal, where a defendant stands convicted, the evidence is viewed in
the light most favorable to the prosecution and the reviewing court is precluded from substituting
its judgment for that of the jury as to the credibility of witnesses, the weight of the evidence and
the reasonable inferences to be drawn from the evidence.” State v. Sheahan, 139 Idaho 267, 286,
77 P.3d 956, 975 (2003) (quoting State v. Allen, 129 Idaho 556, 558, 929 P.2d 118, 120 (1996)).
                                         III.    ANALYSIS
A.     We vacate Spencer’s conviction on Count I because it is not supported by substantial
       evidence on which a jury could conclude the prosecution proved all essential elements
       beyond a reasonable doubt.
       The jury returned a verdict on Count I, a charge of felony trafficking in heroin which
alleged:
       That the defendant, JORDAN D. SPENCER, on or about the 27th day of September
       2018, in the County of Ada, State of Idaho, did knowingly possess and/or deliver
       Heroin, to-wit: two (2) grams or more of Heroin, a Schedule I narcotic controlled
       substance, or any salt, isomer, salt of an isomer thereof, or of any mixture or
       substance containing a detectable amount of any such substance.
       On appeal, Spencer advances three arguments in support of his position that the evidence
against him was insufficient to support his conviction. First, Spencer argues the State failed to
prove beyond a reasonable doubt that he possessed or delivered heroin on September 27, 2018.
Second, Spencer contends he was not personally observed at the home on the date of the
transaction, had various roommates with access to the house and garage, was not observed
speaking to or interacting with the CI at or near the time of the transaction, and that the funds used
to purchase the heroin were never found in his possession. Third, Spencer submits under State v.
Burnside, 115 Idaho 882, 771 P.2d 546 (Ct. App. 1989), that the State needed to show more than
Spencer’s proximity to the location of the transaction to sustain his conviction.
       In response, the State counters by pointing to the evidence that establishes Spencer’s actual
or constructive possession of the heroin delivered on September 27, 2018. The State contends
Spencer and his girlfriend were the only occupants of the converted garage apartment, which was
equipped with cameras and motion detectors, as well as being barricaded from the inside. The



                                                  5
State also notes that when the search warrant was executed on October 17, 2018, heroin and large
amounts of paraphernalia were found in the back bedroom. The State also argues that “even if
someone else sold [the heroin] on his behalf, the evidence shows that Spencer was ‘not simply a
bystander but, rather, had the power and intent to exercise dominion and control’ over the
apartment and its contents, including the heroin sold on September 27[.]” (quoting State v.
Rogerson, 132 Idaho 53, 58, 966 P.2d 53, 58 (Ct. App. 1998)). Also, the State contends that there
was no evidence that any of the occupants in the main unit had any connection to the narcotics
transaction in the converted garage apartment. The State distinguishes Burnside, 115 Idaho 882,
771 P.2d 546, arguing that “there is no affirmative evidence that Spencer did not possess the heroin
on September 27 and someone else did.”
        This Court reviews the sufficiency of evidence to sustain a criminal conviction for
substantial evidence “upon which a rational trier of fact could conclude that the prosecution proved
all essential elements of the crime beyond a reasonable doubt.” Severson, 147 Idaho at 712, 215
P.3d at 432. “[S]ubstantial evidence may exist even when the evidence presented is solely
circumstantial or when there is conflicting evidence.” Id. Possession of a controlled substance may
be actual or constructive. See State v. Warden, 97 Idaho 752, 754, 554 P.2d 684, 686 (1976). In
turn, “[c]onstructive possession may be joint or exclusive.” State v. Randles, 117 Idaho 344, 347,
787 P.2d 1152, 1155 (1990). “Control of the premises in which the drugs are found has often been
used to infer knowledge . . . However, such an inference cannot be made, absent other
circumstances, where the accused does not have exclusive possession of the premises.” State v.
Blake, 133 Idaho 237, 242, 985 P.2d 117, 122 (1999) (citing Warden, 97 Idaho at 754, 554 P.2d at
686).
        The jury was instructed as follows on the heroin trafficking counts, including Count I:
               Before the defendant may be convicted of Trafficking in Heroin, as charged
        in Counts I, II, and III the state must prove each of the following facts beyond a
        reasonable doubt.
            1. The crime occurred in Idaho on or about the date alleged in the
               information.
            2. The identity of the defendant as the person who committed the
               crime.
            3. The defendant actually or constructively possessed a controlled
               substance by having control over the substance or by having the
               right to control the substance; or, with respect to Counts I and II, the
               defendant delivered the controlled substance to another person or
               persons.


                                                 6
           4. The controlled substance was heroin, or any mixture or substance
              containing a detectable amount of heroin;
           5. The defendant had knowledge of the nature of the substance
              possessed;
           6. The controlled substance weighed at least 2 grams;
           7. The defendant committed the act charged with general criminal
              intent.
       The jury was also instructed on possession:
               There are two types of possession: actual possession and constructive
       possession. Actual possession requires that a person knowingly and intentionally
       have direct physical control over a thing. Constructive possession does not require
       actual physical possession but does require that a person knowingly have the right
       of control over a thing, either directly or through another person or persons, and the
       intention to control it.
               More than one person may be in possession of something if each knows of
       its presence and has the power and intention to control it.
               Constructive possession exists when a connection between the defendant
       and the thing in question is sufficiently proven beyond a reasonable doubt as to give
       rise to a reasonable inference that the defendant was not simply a bystander but,
       rather, had the power and the intent to exercise dominion and control over the thing.
       We conclude that the State presented insufficient evidence to sustain Spencer’s conviction
as to Count I. First, the State argued Spencer was an occupant of the garage unit, but the State
could not establish Spencer was the sole occupant exercising exclusive control over the
apartment—Spencer’s girlfriend also occupied the garage unit. The State argues that occupants of
the main unit could not enter the garage apartment unless a “pulley” system was activated to unlock
the door between the two units, but the State presented no evidence that on September 27, 2018,
this pulley system was in use to lock the door between the units. All evidence about the access
between the main unit and the garage area—as well as the surveillance systems—came from the
later executed search warrant. As a result, the State is not entitled to the inference that Spencer
exercised sufficient exclusive control over the garage apartment and its contents to render him in
constructive possession of everything inside the apartment. See Blake, 133 Idaho at 242, 985 P.2d
at 122 (noting that control of the premises cannot be the sole basis for inferring knowledge—absent
“other circumstances”—when a defendant does not have exclusive possession over the premises).
       Nor did the State present sufficient evidence to establish that Spencer was present, much
less delivered, the baggie of heroin to the CI. The audio recording of the first purchase (for Count
I) was unintelligible and not admitted. The baggie of heroin the CI bought was never fingerprinted.
The CI never testified, and therefore never provided testimony that it was Spencer she interacted


                                                 7
with that day. This lack of evidence was a tactical choice the State made, and in doing so, left a
critical gap in the evidence.
          We also reject the State’s argument that Spencer has provided “no affirmative evidence
that [he] did not possess the heroin on September 27.” Spencer was not required to prove his
innocence; the State was required to prove his guilt. For these reasons, we vacate the judgment as
to Count I.
B.        Admission of the CI’s statements on the audio portion of State’s Exhibit 34 (the video
          recording) did not violate the Confrontation Clause.
          The district court admitted State’s Exhibit 34 over Spencer’s objection that the CI’s
statements in the video recording constituted inadmissible hearsay and that the Confrontation
Clause required that the CI be available for cross-examination. The district court did not explain
its rationale for overruling Spencer’s objection.
          On appeal, Spencer argues that the CI’s statements violated the Confrontation Clause
because the statements “were testimonial in nature as they were made solely for purposes of
criminal investigation and prosecution.” In support, Spencer cites State v. Smith, 161 Idaho 782,
391 P.3d 1252 (2017), stating that the CI’s statements implicate the Confrontation Clause. Spencer
points out that despite the State’s expectation that the CI would be available at trial, the State did
not subpoena her, so Spencer never had a chance to cross-examine her. Spencer contends that
“[t]he State will be unable to prove the error was harmless beyond a reasonable doubt.”
          In response, the State argues that the CI’s comments in the video were introduced “only to
provide context for Spencer’s behavior, not to support the truth of any asserted matter.” The State
contends that Spencer has skipped the threshold inquiry for the Confrontation Clause—that the
statements must be offered for the truth of the matter asserted to implicate the Confrontation
Clause. The State also points to the factors delineated in Smith, arguing that even if the CI’s
statements were offered for that purpose, they are not testimonial. Finally, the State maintains that
even if the district court erred, the error was harmless beyond a reasonable doubt because the video
alone—without the audio—established that Spencer was guilty of Count II of felony trafficking in
heroin.
          “The Confrontation Clause provides that ‘[i]n all criminal prosecutions, the accused shall
enjoy the right . . . to be confronted with witnesses against him.’” Stanfield, 158 Idaho at 332, 347
P.3d at 180 (quoting U.S. CONST. amend. VI). A reviewing court’s inquiry under the Confrontation
Clause focuses on the nature of the statements being made and whether the statement was


                                                    8
testimonial. Davis v. Washington, 547 U.S. 813, 824 (2006). Also, the Confrontation Clause is not
triggered unless such testimonial statements are being offered for the truth of the matter asserted
in them. See Williams v. Illinois, 567 U.S. 50, 57–58 (2012). Spencer’s argument fails in both
particulars.
               1. The CI’s statements are not testimonial.
        The United States Supreme Court has recognized that “a statement cannot fall within the
Confrontation Clause unless its primary purpose was testimonial.” Ohio v. Clark, 576 U.S. 237,
245 (2015). Some statements are categorically testimonial: ex parte in-court testimony or its
functional equivalent, extrajudicial statements in formalized testimonial materials, or “statements
made under circumstances which would lead an objective witness reasonably to believe that the
statement would be available for use at a later trial.” Crawford, 541 U.S. at 51–52. “Testimony”
is “[a] solemn declaration or affirmation made for the purpose of establishing or proving some
fact.” Id. at 51. The Court later examined testimonial statements in the context of interrogations.
See Davis v. Washington, 547 U.S. 813 (2006). But as was the case in Crawford, the Court declined
“to produce an exhaustive classification of all conceivable statements—or even all conceivable
statements in response to police interrogation—as either testimonial or nontestimonial.” Id. at 822.
        For statements that do not fit neatly into one of these interrogative categories, see Smith,
161 Idaho at 789, 392 P.3d at 1259, the U.S. Supreme Court has adopted the “primary purpose”
test to determine the testimonial nature of a statement: “[A] statement is testimonial when ‘the
circumstances objectively indicate that . . . the primary purpose . . . is to establish or prove past
events potentially relevant to later criminal prosecution.’” Stanfield, 158 Idaho at 332, 347 P.3d at
180 (quoting Davis, 547 U.S. at 822).
        When assessing out-of-court statements under this paradigm, courts are to consider several
factors to determine whether the primary purpose of the statement “is to establish or prove past
events potentially relevant to later criminal prosecution.” See Clark, 576 U.S. at 244. This inquiry
mandates a review of the total picture, including “all the relevant circumstances.” Id. (quoting
Michigan v. Bryant, 562 U.S. 344, 369 (2011)). One of the relevant circumstances is whether the
primary purpose of the statement is to establish facts of a past crime. See Smith, 161 Idaho at 788,
391 P.3d at 1258. Another factor “is ‘the informality of the situation and the interrogation,’” Clark,
576 U.S. at 245 (quoting Bryant, 562 U.S. at 377), which points away from the statement being
testimonial.



                                                   9
       Applying these standards here, the CI’s statements are not testimonial. First, the statements
at issue were not elicited during a formal interrogation, or even during an informal interrogation;
the video recorded events as they unfolded. The informal nature of the back-and-forth between the
CI and Spencer supports this conclusion. This Court so held in a similar situation in Smith. We
expressly noted the important distinction between “speaking about events as they were actually
happening, rather than describing past events[.]” 161 Idaho at 788, 391 P.3d at 1258 (quoting
Davis, 547 U.S. at 827) (internal marks and citations omitted).
       In Smith, two undercover detectives were investigating the sale of illegal drugs and met a
supplier named Shawn Kendle. Id. at 784, 391 P.3d at 1254. During the meeting, one detective
was wearing a video camera, disguised from view. Id. Most of the recording’s audio was
unintelligible because of ambient noise. Id. At trial, as the video was played for the jury,
prosecutors asked the detective what he was seeing “in this shot right here?” The detective
answered: “The gentleman standing with his back in the green t-shirt to us is Mr. Kendle. He is
standing at the bar talking to wh[o] he said was his person [the defendant – Ms. Smith] that could
supply him with mushrooms.” Id. at 785, 391 P.3d at 1255. The defense objected on hearsay and
Confrontation Clause grounds. Id. On appeal, this Court held the purpose of the challenged
statement was not to establish past events potentially relevant to a criminal prosecution. Id. at 788,
391 P.3d at 1258. Instead, the challenged statement recounted what the officers were told about an
ongoing event. Id. at 789, 391 P.3d at 1259. We also noted the testimony was not elicited during a
formal, or even informal, interrogation. It was volunteered. Id. As we recognized: “The Supreme
Court has ‘never suggested. . .that the Confrontation Clause bars the introduction of all out-of-
court statements that support the prosecution's case. Instead, we ask whether a statement was given
with the ‘primary purpose of creating an out-of-court substitute for trial testimony.’” Id. at 787–
88, 391 P.3d at 1257–58 (quoting Clark, 576 U.S. at 245).
       Here, too, Spencer spoke freely to the CI as the events unfolded. Spencer was not coerced
and was unaware the CI was wired or that the conversation was being preserved. The encounter
between Spencer and the CI was nothing like an interrogation. See Rhode Island v. Innis, 446 U.S.
291, 300–01 (1980) (defining the functional equivalent of an interrogation as “any words or actions
on the part of the police (other than those normally attendant to arrest and custody) that the police
should know are reasonably likely to elicit an incriminating response from the suspect”). Spencer
volunteered statements to the CI in the same manner Kendle volunteered statements to the



                                                 10
undercover officers in Smith. Statements made unknowingly to undercover officers are
nontestimonial. Davis, 547 U.S. at 825 (citing Bourjaily v. United States, 483 U.S. 171, 181–84
(1987), and noting that “statements made unwittingly to a Government informant” were “clearly
nontestimonial”).
       Our holding is also supported by this Court’s decision in State v. Stanfield, 158 Idaho 327,
347 P.3d 175 (2014), in which the Court examined whether the primary purpose of a non-testifying
witness’s implicit assertion of placing a label on slides was intended to establish a fact at trial or
to serve as a mere conduit for the testifying expert’s testimony. Id. at 338, 347 P.3d at 186. Though
Stanfield reviewed testimonial statements in the context of an expert witness, the Court’s reasoning
is relevant to our analysis here.
       At Stanfield’s trial, a doctor testified to slides she examined containing tissue samples. Id.
at 339, 347 P.3d at 187. The slides were marked with a label from a non-testifying laboratory
technician. Id. The label documented that the technician received the tissue, added a stain to the
slides, and identified the time she did so. Id. The doctor testified she could ascertain the time the
stain was placed on the tissue and whether it was properly placed by comparing it to a control
slide. Id. at 340, 347 P.3d at 188. As a result, this Court concluded the doctor did not rely on the
technician’s implicit assertion the slides were properly prepared because the doctor possessed
personal knowledge of the fact based on her comparison to the control slide. Id. This Court also
concluded the technician’s act of labeling the slides had no probative value to Stanfield’s guilt or
innocence. Instead, this Court reasoned the technician did not alter the integrity of the slide, an
assertion to which any person in the chain of custody could attest. Id. (citing Melendez–Diaz v.
Massachusetts, 557 U.S. 305, 311 n. 1 (2009)).
       Even though Stanfield addressed expert testimony, the rationale underpinning its holding
remains sound: “for a statement—forensic or otherwise—to be deemed testimonial, it must have
been made with a primary objective of creating an evidentiary record to establish or prove a fact
at trial.” Stanfield, 158 Idaho at 337, 347 P.3d at 175.
       Under this reasoning, the CI’s portion of the conversation here is nontestimonial.
Examining the excerpted portion of the conversation at issue, there are only two statements by the
CI that are relevant: “My guy’s lookin to get more than a ball at a time…” and “I see, I see. Okay
alright. Well I just need that ball so….” The remaining portion of the excerpt includes questions
about price. Neither of these quoted statements can be accurately categorized as having a primary



                                                 11
purpose of creating an evidentiary record to establish or prove a fact at trial. The amount of heroin
for which Spencer was charged was based not on the CI’s statements, but on the weight of the
substance in the baggie Spencer gave to the CI. This fact was established by direct evidence, not
an out-of-court statement. The CI’s statements on the recording functioned just like the laboratory
technician’s labels did in Stanfield.
       None of the factors explained by the Supreme Court, and recognized by this Court, warrant
finding the CI’s statements were testimonial. As a result, the district court did not err in allowing
the video, including the audible statements of the CI, to be admitted as evidence below.
           2. The CI’s statements were not offered for the truth of the matter asserted.
       The CI’s statements were not made solely to establish an unlawful purchase occurred.
Instead, these statements identified why the CI was at Spencer’s apartment and what the CI wanted
to purchase. The conversation discussed events as they unfolded. Thus, the CI’s statement did not
establish the truth of the matters quoted above. Neither of the statements was offered to prove the
truth of what the CI’s buyer ostensibly wanted (an amount of drugs more than “a ball at a time”)
or that the CI just “need[ed] the ball . . . .” Absent the statements being offered to prove the truth
of the matter uttered in the statement, the Confrontation Clause “does not bar the admission of
such statements.” Williams v. Illinois, 567 U.S. 50, 57 (2012). See also Crawford, 541 U.S. at 59
n.9 (the Confrontation Clause “does not bar the use of testimonial statements for purposes other
than establishing the truth of the matter asserted.”).
       Spencer conflates the primary purpose of the recording with the primary purpose of the
CI’s statements on the recording. We acknowledge the recording was made to establish that an
unlawful purchase occurred – and that the evidence was relevant for that purpose – but the focus
of a Confrontation Clause analysis is not on the crime being committed, but on the primary purpose
for which the CI made the statements. The primary purpose of the statements, explained by the
United States Supreme Court and this Court, is determined by looking at the content of the CI’s
statements on the recording. Weighed against this standard, the primary purposes of the CI’s
statements here are not testimonial, nor are they to prove the truth of the matter asserted.
       Thus, nothing establishes that the CI’s questions were motivated, as a primary purpose, to
perpetuate testimony for later use in a court proceeding, even though the entire drug buy was video
recorded. None of the relevant circumstances establishes that the primary purpose of the statements




                                                  12
was to establish facts of a past crime; the CI’s statements were made while engaging Spencer in
the process of buying a “ball.” Those statements were not made to perpetuate testimonial evidence.
       The Supreme Court recognized that “it is in the final analysis the declarant's statements,
not the interrogator's questions, that the Confrontation Clause requires us to evaluate.” Davis, 547
U.S. at 822–23 n. 1. Still, “Davis requires a combined inquiry that accounts for both the declarant
and the interrogator.” Michigan v. Bryant, 562 U.S. 344, 367 (2011). Thus, the primary purpose
of the statements made can most accurately be determined by looking to the contents of both the
questions and the answers. Id. at 367–68. The Supreme Court summarized the need to look at the
nature of the entire conversation as follows:
       A formal station-house interrogation, like the questioning in Crawford, is more
       likely to provoke testimonial statements, while less formal questioning is less likely
       to reflect a primary purpose aimed at obtaining testimonial evidence against the
       accused. And in determining whether a statement is testimonial, standard rules of
       hearsay, designed to identify some statements as reliable, will be relevant. In the
       end, the question is whether, in light of all the circumstances, viewed objectively,
       the “primary purpose” of the conversation was to create an out-of-court substitute
       for trial testimony.
Clark, 576 U.S. at 245 (emphasis added) (internal quotations and citations omitted).
       We hold the CI’s statements were not offered to prove the truth of the matter asserted and
thus were not hearsay, I.R.E. 801(c)(2), and did not violate the Confrontation Clause.

                                       IV.      CONCLUSION
       For these reasons, we vacate the judgment as to Count I because substantial and competent
evidence does not support the jury’s verdict beyond a reasonable doubt. We affirm the judgment
as to Count II because admission of the CI’s statements did not violate Spencer’s rights under the
Confrontation Clause.
       Justices BRODY and BURDICK, CONCUR.
STEGNER, J., concurring in part and dissenting in part.

       I concur with the majority’s decision to vacate Spencer’s conviction on Count I. However,
I respectfully dissent from the majority’s conclusion that the admission of the CI’s statements in
the audio portion of State’s Exhibit 34 did not violate Spencer’s confrontation clause rights.
Instead, I would hold that the admission of the CI’s statements and conduct on the recording
violated Spencer’s rights under the confrontation clause and that this error was not harmless.
Accordingly, I would vacate Spencer’s conviction as to Count II.


                                                 13
           1. Admission of the CI’s statements and conduct on the recording violated Spencer’s
              rights under the confrontation clause.
       Criminal defendants enjoy the right to confront their accusers. U.S. CONST. amend. VI, § 1.
“[T]his provision[, also known as the confrontation clause,] bars admission of testimonial
statements of a witness who did not appear at trial unless he was unavailable to testify, and the
defendant had [] a prior opportunity for cross-examination.” State v. Anderson, 162 Idaho 610,
616, 402 P.3d 1063, 1069 (2017) (quoting Davis v. Washington, 547 U.S. 813, 821 (2004)). If the
objected-to evidence is offered for the truth of the matter asserted, the Confrontation Clause is
implicated. A “core class” of testimonial statements has been described, nonexclusively, by the
U.S. Supreme Court as:
       “ex parte in-court testimony or its functional equivalent—that is, material such as
       affidavits, custodial examinations, prior testimony that the defendant was unable to
       cross-examine, or similar pretrial statements that declarants would reasonably
       expect to be used prosecutorially,” . . . “extrajudicial statements . . . contained in
       formalized testimonial materials, such as affidavits, depositions, prior testimony,
       or confessions,” White v. Illinois, [502 U.S. 346, 365 (1992)] (THOMAS, J., joined
       by SCALIA, J., concurring in part and concurring in judgment); [and] “statements
       that were made under circumstances which would lead an objective witness
       reasonably to believe that the statement would be available for use at a later trial[.]”

Crawford, 541 U.S. at 51–52.
       As the majority notes, when a statement is not clearly testimonial, district courts must
determine whether the “primary purpose” of the statement “is to establish or prove past events
potentially relevant to later criminal prosecution.” See Ohio v. Clark, 576 U.S. 237, 244 (2015).
We have previously concluded that “a statement is testimonial when it is intended to be ‘a weaker
substitute for live testimony at trial.’ ” Stanfield, 158 Idaho at 333, 347 P.3d at 181 (quoting Davis,
547 U.S. at 828).
       As a preliminary matter, I caution against the use of “context” as a default justification for
evidence that may implicate the confrontation clause. This Court has rejected the doctrine of res
gestae, and we are consequently suspicious of “context” arguments that mimic arguments in favor
of so-called “res gestae evidence.” See State v. Kralovec, 161 Idaho 569, 573, 388 P.3d 583, 587
(2017). When the State seeks to admit evidence containing statements of a witness who does not



                                                  14
testify at trial, it “should be prepared to make an offer of proof explaining in detail why, on the
facts, the statement is relevant quite apart from its truth. When the purpose is legitimate, the task
is not hard.” 30 FED. PRAC. & PROC. EVID. § 6589 (2d ed.).
         Next, I would conclude the CI’s statements were offered for the truth of the matter asserted
and were therefore hearsay. Although several other topics of conversation—all irrelevant to the
transaction—were also recorded and played for the jury, the statements at issue involve the
following conversation:
                  “So um – do you – . . . how much can you get? My guy’s lookin’ to get
         more than just a ball at a time . . . How much would a piece run? Do you know –
         like do you have a price idea on that?”
                  [Barely audible, Spencer seems to answer: “15.”]
                  “I see, I see. Okay alrighty . . . Well I just need that ball so . . .”
                  [Again, barely audible, Spencer: “Okay.”]

         Notably, these statements played a significant part in the State’s account of the second
controlled buy. This conversation was referenced in the State’s opening and closing arguments;
the State characterized the conversation as an exchange about purchasing heroin and as proving
Spencer’s knowledge that this was a transaction where heroin was being sold. Although the State
casts this evidence as “contextual” evidence, it is clear from the opening and closing arguments
that the audio of the conversation was being offered precisely for the purpose of establishing the
truth of the matter asserted: the CI’s side of the conversation was about (1) the exchange of money
(2) for heroin. Both of which were critical facts the State was required to prove to obtain a
conviction. See, e.g., Melendez-Diaz v. Massachusetts, 557 U.S. 305, 313 (2009) (noting that
statements by analysts who did not testify were “certainly . . . testimony against petitioner, proving
one fact necessary for his conviction—that the substance he possessed was cocaine”) (italics in
original). I am also not convinced that the CI’s questions merely “explain” Spencer’s responses.
Spencer’s responses are themselves barely audible, and the quoted cost for a “piece” would be
unintelligible without the benefit of the CI’s clarifying statements on the recording when she
returned to the undercover vehicle and explained what Spencer had said.3



3
  There is no suggestion that the video was played in a truncated fashion, so this should be analyzed as though the
video was played in full. At the end of this video, the CI can be heard explaining how Spencer answered her questions.


                                                         15
       Further, the CI’s statements were testimonial. On balance, the recording was undertaken
solely for the purpose of establishing that the unlawful purchase occurred. The CI’s side of the
conversation references an ongoing crime—her purchase of a “ball” of heroin from Spencer—and
it is a matter of common sense that the CI would expect that her recording of events would be used
in the prosecution of the crime that subsequently occurred. She was wired and had been searched.
In other words, the recording was intended to be a weaker substitute of live testimony at trial. See
Stanfield, 158 Idaho at 333, 347 P.3d at 181. As a result, Spencer’s rights under the confrontation
clause were violated when the audio of the CI’s statements was admitted at trial because the CI
did not testify and could not be cross-examined by Spencer.
       In addition to being offered for its truth and its testimonial nature, the exchange between
Spencer and the CI recited above also painted Spencer as a frequent dealer of even larger sums of
heroin than were charged in this case. The CI asked Spencer about the possibility of a future
purchase of a “piece” of heroin by the CI’s “guy” as opposed to “just [a] ball” that was purchased
during the controlled buy. The State contends that this audio “provide[d] context for Spencer’s
behavior.” This portion of the recording falls squarely within our definition of res gestae evidence:
“Res gestae evidence is ‘other acts that occur during the commission of or in close temporal
proximity to the charged offense . . . .’ ” Kralovec, 161 Idaho at 573, 388 P.3d at 587 (quoting State
v. Blackstead, 126 Idaho 14, 18, 878 P.2d 188, 192 (Ct. App. 1994)). “Evidence previously
considered admissible as res gestae is only admissible if it meets the criteria established by the
Idaho Rules of Evidence.” Kralovec, 161 Idaho at 574, 388 P.3d at 588. Idaho Rule of Evidence
404(b) prohibits evidence of “other act[s]” to prove a person’s character. I.R.E. 404(b)(1). The
CI’s reference to a potential future purchase of an even larger quantity of heroin than what Spencer
was charged with should not have been admitted under the guise of either “contextual” or “other
act[s]” evidence. This reference impermissibly portrayed Spencer as a frequent dealer of larger
quantities of heroin; such an implication was outside the scope of the charged conduct and should
not have been admitted without Spencer being afforded the opportunity to cross-examine the
confidential informant.
           2. This error was not harmless.
       “The United States Supreme Court held that ‘before a federal constitutional error can be
held harmless, the court must be able to declare a belief that it was harmless beyond a reasonable
doubt.’ ” State v. Garcia, 166 Idaho 661, 673, 462 P.3d 1125, 1137 (2020) (quoting Chapman v.



                                                 16
California, 386 U.S. 18, 24 (1967)). “Harmless error is ‘error unimportant in relation to everything
else the jury considered on the issue in question, as revealed in the record.’ ” Id. at 674, 462 P.3d
at 1138 (quoting Yates v. Evett, 500 U.S. 391, 403 (1991)). Under this inquiry, “[t]he probative
force of evidence untainted by error against a defendant must be examined and weighed as against
the probative force of the error itself.” Id. at 675, 462 P.3d at 1139.
       Admission of the CI’s statements in violation of Spencer’s rights under the confrontation
clause was not harmless error. Despite the State’s arguments to the contrary, the erroneous
admission of the CI’s assertions was important in relation to everything considered by the jury on
the issues in dispute. The State was required to prove that Spencer “delivered” the substance to the
CI. As to delivery, the CI’s statements and assertive conduct communicated that a transaction was
occurring, including the subject and price for this transaction. The State was also required to prove
identity—that Spencer was the one who delivered the substance—and the CI’s statements referred
to Spencer by name. I cannot conclude, beyond a reasonable doubt, that admission of the CI’s
verbal and non-verbal assertions on the video recording was unimportant in relation to the other
evidence considered by the jury.
       As a final note, I return to Justice Scalia’s comments in Melendez-Diaz v. Massachusetts:
“The Confrontation Clause may make the prosecution of criminals more burdensome, but that is
equally true of the right to trial by jury and the privilege against self-incrimination. The
Confrontation Clause—like those other constitutional provisions—is binding, and we may not
disregard it at our convenience.” 557 U.S. at 325. Unfortunately, that is precisely what is being
done in this case. Here, there is no indication that it would have been even an inconvenience for
the State to produce the CI. In fact, it is left entirely unexplained why more was not done to present
the CI as a witness. The CI was the only conceivable percipient witness for the State who could
connect the purchase of heroin to Spencer in both Counts I and II, and yet the State did not even
bother to subpoena her. Spencer’s conviction has been procured, and unfortunately affirmed,
without the only witness capable of tying him to the sale of heroin testifying.
       As a result, I respectfully dissent. I would also vacate the judgment as to Count II.
       Justice MOELLER, CONCURS.




                                                  17